        Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 1 of 11




1                                                           HONORABLE J. RICHARD CREATURA

 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   ROBERT RUSSELL, individually,                        Case No. 2:20-cv-00263-RSM-JRC
10                       Plaintiff,                       PLAINTIFF ROBERT RUSSELL’S
11                                                        OPPOSITION TO DEFENDANT SEAN
              v.                                          BISHOP’S MOTION TO VACATE
12                                                        DEFAULT; AND ALTERNATE DEMAND
     JOSEPH SAMEC, individually; SEAN                     FOR JURY TRIAL AND HEARING
13   BISHOP, individually; and JOHN DOES 1-10,            UPON DAMAGES

14                       Defendants.                      NOTED ON MOTION CALENDAR:
                                                          MAY 22, 2020
15
16
                                        I.      INTRODUCTION
17
              Defendant Sean Bishop’s Motion to Vacate Default (“Motion”) should be denied. A
18
     default may be set aside only upon a showing of good cause. Bishop did not – and cannot –
19
     make the requisite factual showing of good cause, and as a result, the default should remain in
20
     place.
21
              The thrust of Bishop’s argument is that good cause exists to set aside the default because
22
     he filed a motion to dismiss. He does not dispute, however, that his untimely motion to dismiss
23
     was filed after his deadline to file a responsive pleading. The law is clear: the mere fact a party
24
     files a motion to dismiss does not excuse a defendant’s obligation to timely respond to a
25
     complaint. Indeed, if a defendant “has received actual or constructive notice of the filing of the
26
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                  BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT - 1                                                    SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 2 of 11




1    action and failed to answer” his conduct is culpable. Direct Mail Specialists, Inc. v. Eclat

 2   Computerized Technologies, Inc., 840 F.2d 685, 690 (9th Cir. 1988).

 3           Additionally, this Court should deny the Motion because Bishop fails to show he has a

 4   meritorious defense. Indeed, Bishop does not deny liability. Instead, he simply contests personal

 5   jurisdiction and the amount of damages in conclusory fashion. This is insufficient to vacate

 6   default. A defendant must present the court with specific facts that would constitute a defense

 7   – a general denial without supporting facts is not enough to justify vacating an entry of default.

 8   Franchise Holding II, LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004).

 9   Nor, has Bishop shown a lack of prejudice to Russell.

10           Accordingly, Plaintiff Robert Russell requests that the Court deny Bishop’s motion.

11                                      II.   STATEMENT OF FACTS

12   A.      Russell Invests in SMRB and Meets Guy Griffithe

13           Plaintiff Robert Russell lives in King County, Washington. Declaration of Robert

14   Russell (“Russell Decl.”), ¶2. In 2013, Russell won a license in the cannabis lottery and shortly

15   thereafter started SMRB, LLC, a cannabis grower and distributor located outside of Anacortes,

16   in Skagit County, Washington. SMRB’s license allowed it to build up to a 10,000 square foot

17   facility, and Russell initially built a 5,000 square foot facility, costing about $1,500,000. Russell

18   Decl., ¶3.

19           In 2014, Robert Russell was introduced to Guy Griffithe. At the time, Russell was

20   considering whether to expand his cannabis operation by building out the second 5,000 square

21   feet that the license allowed him to do. Griffithe approached Russell about whether Griffithe’s

22   company, Renewable Technologies Solution, Inc. (“RTSI”), could investment money to build

23   out the second half of the SMRB’s facility in exchange for a share of profits. Russell later

24   agreed to accept Griffithe’s proposition. Russell Decl., ¶4.

25           As part of their agreement, Griffithe gave Russell $1,400,000, which Russell then used

26   to build out the remaining 5,000 square feet of the SMRB facility. The cost to build out the
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                   BUCHALTER
                                                                                    1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 2                                                      SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                 TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 3 of 11




1    entire facility was $3,000,000, and more than $1,500,000 of these funds came from Russell

 2   personally. Russell Decl., ¶5.

 3   B.      Russell had no Knowledge of Guy Griffithe’s Scheme

 4           Without Russell’s knowledge or approval, Griffithe raised millions of dollars from third

 5   party investors by promising them a share of the profits from the cannabis business. As part of

 6   his scheme, Russell’s signature was either forged or digitally edited on documents with

 7   investors. Russell Decl., ¶6.

 8           Russell first learned about Griffithe’s scheme after third parties began contacting him.

 9   Russell told each of the investors the same thing – he had never heard of them, had not signed

10   any agreement with them, and had no information about their dealings with Griffithe. Russell

11   Decl., ¶7. Indeed, Russell himself lost no less than $2 million and more likely $2.5 million

12   related to Griffithe’s conduct. Russell Decl., ¶8.

13           On January 21, 2020, the Securities and Exchange Commission (the “SEC”) brought a

14   civil suit against Griffithe, Russell, and others in connection with the RTSI investments in the

15   action entitled SEC v. Guy Scott Griffithe, et al. in United States District Court, Central District

16   of California, Case No. 8:20-CV-00124-DOC-JDE. Russell Decl., ¶22. While the SEC has

17   alleged that Griffithe and RTSI operated a Ponzi scheme, there are no such allegations against

18   Russell. Russell has not been charged with any criminal violation, and he denies all of the claims

19   in the SEC Complaint in their entirety. Russell Decl., ¶23.

20   C.      Defendants Targeted Russell in Washington

21           Defendant Joseph Samec is a California resident and one of the investors who allegedly

22   lost money from Griffithe’s scheme. Russell Decl., ¶9. Although Russell has never met Samec

23   or had any business dealings with him, Samec blames Russell for his loses with Griffithe.

24   Russell Decl., ¶10. Indeed, Samec admits Russell personally told him that he had not signed

25   any agreement with him. Ibid.

26
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                  BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 3                                                     SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 4 of 11




1            In 2018, Samec met Defendant Sean Bishop, a Florida resident and former friend of

 2   Russell. For over a year, Defendants used both their personal social media accounts (e.g.,

 3   Facebook, Instagram) to boost the spread of misinformation about Russell. Russell Decl., ¶11.

 4           Specifically, Defendants published numerous fake and digitally edited photographs

 5   depicting Russell in a criminal setting or in lewd images, including homophobic depictions of

 6   Russell naked with other men. Russell Decl., ¶12. Many of the images contain affirmative

 7   statements that Russell engaged in Ponzi schemes, has committed crimes (e.g., larceny,

 8   embezzlement), and that he is under investigation by the FBI and Department of Justice. Many

 9   of these publications specifically reference that Russell lives in Washington. Ibid. Such

10   statements are outrageous, offensive, and total fabrications. Russell Decl., ¶¶22-23.

11   D.      Defendants Harmed Russell’s Reputation, Psyche, and Businesses by Targeting
             Russell in Washington
12
             Since Defendants began publishing this false information, Russell’s friends and
13
     associates in Washington have approached Russell to ask about the outrageous depictions and
14
     the allegations against him. Russell Decl., ¶¶15-16. These individuals either saw the
15
     publications on social media, or heard about them directly from Defendants. Some have
16
     expressed anger towards Russell, and he has lost friends over the allegations. These interactions
17
     have humiliated, embarrassed, and angered Russell, who now suffers from insomnia, stress,
18
     dejection, anxiety, and a decreased appetite. Russell Decl., ¶17.
19
             In addition to his personal trauma, Defendants have also targeted many of Russell’s
20
     Washington businesses in their publications claiming criminal conduct. Russell Decl., ¶¶18-21.
21
     Some of these publications specifically reference that Russell lives and does business in
22
     Washington. Other defamatory publications identify Russell’s Washington businesses by name.
23
     The impact in Washington has been dramatic: employees and clients of Russell’s businesses
24
     have contacted him to tell him they had heard about the allegations against him on social media
25
     or directly from Bishop. Russell Decl., ¶¶16, 18-21.
26
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 4                                                   SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                              TELEPHONE: 206.319.7052
           Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 5 of 11




1    E.         Procedural Background

 2              On February 20, 2020, Russell filed the Complaint against Defendants Samec and

 3   Bishop for publishing defamatory material and outrageous depictions of him, and interfering in

 4   Russell’s ability to do business. 1 Dkt. # 1. Among other things, the Complaint alleges that

 5   Russell has sustained damages to his personal reputation, severe emotional distress, and ability

 6   to do business.

 7              On February 25, 2020, Samec was served with the Summons and Complaint. Bishop

 8   was served with these pleadings on March 4, 2020. Dkt. # 11 at p. 1, ¶2.

 9              On March 10, 2020, Samec filed an answer to the Complaint. Dkt. # 9. Bishop, however,

10   did not timely respond to the Complaint within the 21 days provided by law. Dkt. # 13. As such,

11   on March 30, 2020, this Court entered a default against Bishop, who “did not answer, appear,

12   or defend within 21 days after being served with the Summons and Complaint.” Id. at p. 1 That

13   same day, Bishop filed a belated motion to dismiss claiming a lack of personal jurisdiction. Dkt.

14   # 15.

15              On May 4, 2020, Russell responded to Bishop’s personal jurisdiction argument. Dkt. #

16   19. In doing so, Russell specifically challenged Bishop’s ability to bring such a motion because

17   he had not shown the necessary good cause to set aside his default. Id. at p. 13.

18              On May 5, 2020, Bishop moved the Court to vacate entry of default against him. Dkt. #

19   21. Because Bishop has not carried his burden of demonstrating good cause to set aside the

20   default, this Court should deny his Motion.

21                                               III.     ARGUMENT

22   A.         Legal Standard for Motion to Set Aside Entry of Default

23              Pursuant to Rule 55(c) of the Federal Rules of Civil Procedure, “[t]he court may set

24   aside an entry of default for good cause.” Fed. R. Civ. Proc. 55(c). The “good cause” standard

25
     1
       Russell sued for defamation, outrage, tortious interference with business expectancies, false light, and injunctive
26   relief.
         PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                            BUCHALTER
                                                                                                 1420 FIFTH AVENUE, SUITE 3100
         MOTION TO VACATE DEFAULT- 5                                                               SEATTLE, WA 98101-1337
         Case No. 2:20-cv-00263- RSM-JRC                                                           TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 6 of 11




1    that governs vacating an entry of default under Rule 55(c) is the same standard that governs

 2   vacating a default judgment under Rule 60(b). See TCI Group Life Ins. Plan v. Knoebber, 244

 3   F.3d 691, 696 (9th Cir. 2001).

 4           The good cause analysis considers three factors: (1) whether a defendant engaged in

 5   culpable conduct that led to the default; (2) whether a defendant has a meritorious defense; or

 6   (3) whether reopening the default judgment would prejudice the plaintiff. Franchise Holding

 7   II, LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004.) The defendant

 8   bears the burden of showing that these factors favor setting aside the default. Furthermore, the

 9   good analysis factors are disjunctive, and a court may deny the motion if any of the three factors

10   is true. (Ibid.)

11   B.      Bishop Has Not Set Forth Good Cause as to His Failure to Timely Respond to the
             Complaint
12
             The gravamen of Bishop’s good cause argument is simple: entry of default should be
13
     vacated because he filed a motion to dismiss on the day that default was entered. Yet, the mere
14
     fact that a party files a motion to dismiss does not excuse a defendant’s obligation to timely
15
     respond to a complaint. Indeed, if a defendant “has received actual or constructive notice of the
16
     filing of the action and failed to answer,” his conduct is culpable. Direct Mail Specialists, Inc.,
17
     supra, 840 F.2d at p. 690 (affirming court’s refusal to vacate default judgment when defendant
18
     had until November 5th to respond and default was entered November 10th after the time that
19
     defendant had to answer); Franchise Holding II, LLC, supra, 375 F.3d at p. 926 (conduct is
20
     culpable when defendant knew of action and did not seek an extension of time for filing a
21
     responsive pleading).
22
             Here, there is little doubt that Bishop consciously ignored the existence of this litigation
23
     and chose not to file a timely responsive pleading. On February 20, 2020, Russell filed the
24
     Complaint. Bishop was served with the Complaint and Summons on March 4th, and his
25
     responsive pleading was due 21 days later, on March 25th. Russell promptly requested entry of
26
      PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                 BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 3100
      MOTION TO VACATE DEFAULT- 6                                                    SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 7 of 11




1    Bishop’s default; and, ultimately, default was entered against Bishop on March 30th.

 2           Moreover, Bishop provides no explanation why he failed to timely serve a responsive

 3   pleading. In fact, he admits that his motion to dismiss was filed late – the day default had already

 4   been entered (March 30th). Motion, at p. 2.

 5           The facts and case law being such, Bishop cannot demonstrate the existence of good

 6   cause to set aside the entry of default where he deliberately chose to ignore his obligation to file

 7   a timely responsive pleading. Accordingly, Russell requests that the motion be denied.

 8   C.      Bishop Has Failed to Establish a Meritorious Defense

 9           To justify vacating entry of default judgment, a defendant must present the court with

10   specific facts that would constitute a defense. Franchise Holding II, LLC, supra, 375 F.3d at p.

11   926; see Madsen v. Bumb, 419 F.2d 4, 6 (9th Cir. 1969) (meritorious defense not shown when

12   no supporting affidavits or documents were presented). Moreover, a “mere general denial

13   without facts to support it” is not enough to justify vacating a default or default judgment.

14   Franchise Holding II, LLC, 375 F.3d at p. 926.

15           Here, Bishop has not shown that he has a meritorious defense. Instead, he offers only

16   conclusory statements without specific facts or evidentiary support.

17           1.      The Court has Personal Jurisdiction over Bishop

18           As set forth more fully in Russell’s opposition to Bishop’s motion to dismiss, this Court

19   has specific personal jurisdiction over Bishop because he “purposefully directed” his tortious

20   activity at Washington and this lawsuit arises out of those activities. Bishop provides no

21   evidence to the contrary. Instead, he simply concludes that he has “no ties to Washington State

22   and ha[s] taken no action which would subject [him] to the Court’s jurisdiction.” Motion, at p.

23   2. Such a statement is not enough to justify vacating default against him.

24           Russell, on the other hand, has presented evidence that the Court has specific personal

25   jurisdiction over Bishop. See Russell Decl., ¶¶9-21. In the Ninth Circuit, a plaintiff satisfies the

26   Calder intentional act element by showing that the defendant intentionally performed the
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                  BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 7                                                     SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                TELEPHONE: 206.319.7052
           Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 8 of 11




1    alleged acts, even if the defendant did not intend the result of his conduct. 2 In his motion, Bishop

 2   offers no evidence to dispute he made the publications, or that his actions were unintentional.

 3              Furthermore, the Complaint makes clear that Bishop knew the effects of his tortious

 4   conduct would be felt in Washington. Bishop, because of his past friendship with Russell (and

 5   their mutual friends), knew exactly how to hurt Russell’s ability to do business and reputation

 6   in Washington. He used this information to target Russell in Washington by contacting friends,

 7   associates, employees, clients, potential business partners, and Washington’s cannabis

 8   regulatory agency both directly and through social media. Russell Decl., ¶¶15-21. Just like in

 9   Calder, Bishop knew his publications would have a “devastating impact” on Russell in

10   Washington, where Russell lives and works.

11              Lastly, Bishop knew his defamatory conduct would cause Russell harm in Washington.

12   Specifically, Bishop knew Russell lived and worked in Washington and targeted his

13   Washington businesses and relationships with defamatory information. Ibid. Although he

14   claims this Court has no jurisdiction over him, Bishop does not dispute that he intended his

15   conduct to injure Russell in Washington.

16              Defendants Joseph Samec and Sean Bishop have published offensive, defamatory, and

17   outrageous material about Plaintiff Robert Russell – conduct all purposefully directed at a

18   known Washington citizen, his Washington businesses, and his Washington relationships.

19   Russell’s claims against Bishop arise out of his tortious conduct targeted at Washington, and

20   thus the Court has personal jurisdiction over Bishop.

21              2.      Bishop Has Conceded Liability

22              A key element in setting aside entry of default is the existence of a meritorious defense.

23   Franchise Holding II, LLC, supra, 375 F.3d at p. 926. The party seeking relief from default has

24   2
       Calder v. Jones, 465 U.S. 783 (1984). In tort-based suits like here, the Ninth Circuit follows the Calder v. Jones
     “effects” test to determine if a party’s purposeful directed activities towards the forum state. Under this test, a
25   defendant “purposefully directed” activities towards the forum state if the defendant allegedly: (1) committed an
     intentional act; (2) expressly aimed at the forum state; and (3)causing harm that the defendant knows is likely to
26   be suffered in the forum state. Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir. 2018).
         PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                           BUCHALTER
                                                                                                1420 FIFTH AVENUE, SUITE 3100
         MOTION TO VACATE DEFAULT- 8                                                              SEATTLE, WA 98101-1337
         Case No. 2:20-cv-00263- RSM-JRC                                                          TELEPHONE: 206.319.7052
          Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 9 of 11




1    the burden of showing a defense that that might make the result at trial different. Failure to do

 2   so is grounds for denial of relief. Bricklayers & Allied Craftworkers Local 2 v. Moulton

 3   Masonry & Constr., LLC, 779 F.3d 182, 187 (7th Cir. 2015) (defendant must present more than

 4   conclusory denials to show meritorious defense); United States v. Aguilar, 782 F.3d 1101 (9th

 5   Cir. 2015) (relief denied when there was no meritorious defense). Moreover, merely disputing

 6   the amount of damages is not sufficient to establish a defense. See Bricklayers & Allied

 7   Craftworkers Local 2, supra, 779 F.3d at p. 187.

 8           Bishop woefully fails to meet his burden of offering evidence sufficient to establish a

 9   complete defense. In addition to his conclusory statements that the Court lacks personal

10   jurisdiction, Bishop does not dispute liability. Namely, that he published defamatory material

11   and outrageous depictions of Russell, and interfered in Russell’s ability to do business. Instead,

12   Bishop’s contends that Russell cannot establish any damages. Motion, p. 2. As set forth in

13   Bricklayers & Allied Craftworkers Local 2, however, simply disputing damages is not enough

14   to raise a meritorious defense. (Ibid.)

15           To vacate entry of default, Bishop must demonstrate meritorious defense with

16   underlying facts. He has not done so. Accordingly, Russell requests that the Court deny the

17   Motion.

18   D.      Bishop Has Not Shown Lack of Prejudice

19           If a plaintiff will suffer prejudice when the action is reopened, the court may deny the

20   motion for relief. Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

21   (1993) (danger of prejudice to non-defaulting party a “relevant circumstance” in determining

22   whether relief granted.)

23           Here, Bishop has and will continue to publish defamatory and outrageous information

24   about Russell. He does not deny culpability. As long as these publications remain public for all

25   to see, Russell’s injury is ongoing. Besides the devastating impact on his reputation and his

26   relationships with family and friends, Bishop’s publications are affecting Russell’s psyche and
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                 BUCHALTER
                                                                                  1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 9                                                    SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                               TELEPHONE: 206.319.7052
       Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 10 of 11




1    emotional well-being. The injury is ongoing and Russell has no way other than to have

 2   judgment entered against Bishop. Any further delay in doing so will exacerbate the harm to

 3   Russell.

 4   E.      Bishop is Not Entitled to a Jury Trial After Default Has Been Entered

 5           In the event that the Motion is denied, Bishop requests a “jury trial to hear all damages

 6   claims.” Motion, p. 3. There is no legal basis for this request.

 7           Rule 55(b)(2) provides that in cases where a clerk-entered default is not proper, a

 8   plaintiff must apply to the court to obtain a default judgment. In such a case, the court will then

 9   conduct a hearing or may rely on affidavits or declarations to determine the amount of damages.

10   Fed. R. Civ. Proc. 55(b)(2); see Bricklayers & Allied Craftworkers Local 2, supra, 779 F.3d at

11   p. 189. There is no authority, however, for a jury to determine the evidentiary issues. Indeed,

12   the contrary is true. The right to a jury trial does not survive a default judgment. Adriana Intl.

13   Corp. v. Lewis & Co., 913 F.2d 1406, 1414 (9th Cir. 1990). As such, this Court should deny

14   Bishop’s request for a jury trial.

15                                        IV.    CONCLUSION

16           Bishop has not carried his burden of demonstrating good cause to set aside the default.

17   Thus, Plaintiff Robert Russell respectfully requests that this Court deny Bishop’s Motion to

18   Vacate Default.

19   Dated: May 20, 2020                            BUCHALTER
                                                    A Professional Corporation
20
21
                                                    By: /s/ Bradley P. Thoreson
22                                                      Bradley P. Thoreson, WSBA #18190
                                                        Teva F. Sempel, WSBA #54896
23                                                      1420 Fifth Avenue, Suite 3100
                                                        Seattle, WA 98101-1337
24                                                      Telephone: 206.319.7052
                                                        Email: bthoreson@buchalter.com
25                                                      Email: tsempel@buchalter.com
                                                        Attorneys for Plaintiff Robert Russell
26
     PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S                  BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 3100
     MOTION TO VACATE DEFAULT- 10                                                    SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                                TELEPHONE: 206.319.7052
       Case 2:20-cv-00263-RSM-JRC Document 28 Filed 05/20/20 Page 11 of 11




1                                       CERTIFICATE OF SERVICE

 2           I hereby certify that on May 20, 2020, I electronically filed the preceding document with

 3   the Clerk of the Court using the CM/ECF system, which will send notification to the counsel

 4   of record in this case.

 5           I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7
 8                                                 /s/ Marci L. Brandt
                                                   Marci L. Brandt, Legal Assistant
 9
10   BN 40555007v1

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
      PLAINTIFF ROBERT RUSSELL’S OPPOSITION TO DEFENDANT SEAN BISHOP’S               BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
      MOTION TO VACATE DEFAULT- 11                                                 SEATTLE, WA 98101-1337
      Case No. 2:20-cv-00263- RSM-JRC                                              TELEPHONE: 206.319.7052
